D JRIGINAL
        Case 1:19-cv-07136-LLS     Document 31 Filed 10/01/19 Page 1 ,,of,;\3
                                                         '·USOC SDNY
                                                                                   ,




                                                           DOCUMENT
  UNITED STATES DISTRICT COURT                             ELECTRONIC.%~t Y F[LEll
                                                                               •       >




  SOUTHERN DISTRICT OF NEW YORK
                                                          ~:~:~-~IL_E_D_:_/_6~£,--.1'/1-,~.i'.--:'~
  American Broadcasting                                                                "'
  Companies, Inc., et al.,

                          Plaintiffs,              ORDER FOR CONFERENCE
                                                   PURSUANT TO RULE 16(b)
                    v.

  David R. Goodfriend, and                            19 Civ. 7136(LLS)
  Sports Fans Coalition NY, Inc.

                          Defendants.

  - - - - - - - - - - - - - - - - - -x

       This action is scheduled for a conference in accordance with

  Fed. R. Civ. P. 16(b) on Friday, November l, 2019 at 12:00 Noon

  in courtroom           21C       The parties must be prepared to

  discuss, at the conference, the subjects set forth in

  subdivisions (b) and (c) of Rule 16.

              At least a day before the time of the conference, the

  parties are jointly to prepare and sign, and at the conference

  they are to submit to me a proposed Scheduling Order, previously

  signed by counsel and prose litigants, containing the following:

       (1)    the date of the conference and the appearances
              for the parties;

       (2)    a concise statement of the issues as they then
              appear;

        (3)   a schedule including:

              (a)    the names of persons to be deposed and a
                     schedule of planned depositions;

              (b)    a schedule for the production of documents;
          Case 1:19-cv-07136-LLS Document 31 Filed 10/01/19 Page 2 of 3



            (C)   dates by which (i) each expert's
                  reports* will be supplied to the
                  adversary side, and (ii) each expert's
                  deposition will be completed;

            (d)   time when discovery is to be completed;

            (e)   the date by which plaintiff will supply his
                  pre-trial order materials to defendant;

            (f)   the date by which the parties will submit a
                  pre-trial order in a form conforming with
                  the Court's instructions together with
                  trial briefs and either (1) proposed
                  findings of fact and conclusions of law for
                  a non-jury trial, or (2) proposed voir dire
                  questions and proposed jury instructions,
                  for a jury trial; and

            (g)   a space for the date for a final pre-trial
                  conference pursuant to Fed. R. Civ. P.
                  16(e), to be filled in by the Court at the
                  conference.

    (4)    a statement of any limitations to be placed on
           discovery, including any protective or
           confidentiality orders;

    (5)    a statement of those discovery issues, if any,
           on which counsel, after a good faith effort,
           were unable to reach an agreement;

    (6)    anticipated fields of expert testimony, if any;

    (7)    anticipated length of trial and whether to court
           or jury;

    (8)    a statement that the Scheduling Order may be
           altered or amended only on a showing of good
           cause not foreseeable at the time of the
           conference or when justice so requires;

            (9)   names, address, phone numbers and
                  signatures of counsel; and




     *The experts' reports are to set forth not merely the
expert's qualifications and conclusions, but also the facts on
which the expert relies and the process of reasoning by which the
expert's conclusions are reached.

                                  2
          Case 1:19-cv-07136-LLS Document 31 Filed 10/01/19 Page 3 of 3



   (10)    provision for approval of the court and
           signature line for the court.

           If the action is for personal injuries, plaintiff is

directed to make a monetary settlement demand and defendant is

directed to respond to such demand prior to the conference.

           Plaintiff(s) is directed forthwith to notify defendant(s)

of the contents of this order, and send a copy of the notification

to my chambers.



Dated:     October 1, 2019
           New York, New York




                                            ~u'ff~. l.ST~~
                                                U.   S.   D.   J.




                                       3
